In an action, inter alia, to set aside a judgment of foreclosure, plaintiffs appeal from (1) an order of the Supreme Court, Suffolk County, entered January 13, 1978, which granted summary judgment in favor of the defendants, and (2) a further order of the same court, dated May 11, 1978, which denied their motion, inter alia, for "renewal” and reargument (we deem the motion to have been solely for reargument). Appeal from the order dated May 11, 1978, dismissed. No appeal lies from an order denying reargument. Order entered January 13, 1978 affirmed on the opinion of Mr. Justice Underwood at Special Term, dated December 1, 1977. Defendants are awarded one bill of $50 costs and disbursements. Damiani, J. P., O’Connor, Lazer and Gulotta, JJ., concur.